Citation Nr: 0825894	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, alternatively attributable to herbicides, 
tobacco, ionizing radiation, hearing loss, status as POW, and 
under 38 U.S.C.A. § 1318(b) (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1954 to 
August 1957, and from April 1959 to March 1968.  For service 
in the Republic of Vietnam, he was awarded the Combat 
Infantryman Badge, among others.  He died in August 1998, and 
the appellant is the veteran's surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 Supplemental 
Statement of the Case, which denied service connection for 
the cause of the veteran's death due to herbicide exposure.  
In March 2006, the Board issued a decision denying 
entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 in a 
merits determination.  At that time, the Board found that the 
appellant had initiated an appeal on the associated, but 
distinctly different issue of entitlement to service 
connection for the cause of the veteran's death, and remanded 
for the issuance of a Statement of the Case, which addressed 
cause of death on the basis of herbicide exposure and 
nicotine dependence and any other "possible theories."  The 
RO followed this directive in a Statement of the Case issued 
in October 2006.  However, because of procedural problems 
which could lead to difficulty on appeal, the Board must, 
unfortunately, again remand the appeal to the RO for 
corrective action via the Appeals Management Center (AMC) in 
Washington, DC.  




REMAND

Following the Board's March 2006 remand for the issuance of a 
Statement of the Case on the issue of entitlement to service 
connection for the cause of the veteran's death, the RO 
appropriately issued a Veterans Claims Assistance Act (VCAA) 
notice to the appellant in June 2006.  Unfortunately, this 
notice only addressed the evidence necessary to substantiate 
a cause of death claim for herbicide exposure.  

The Board apologizes to the RO for failing to discuss (or 
require) in its earlier remand that each theory of 
entitlement under a cause of death claim addressed in 
a subsequently issued Statement of the Case must be preceded 
by an appropriate VCAA notice.  That is, the appellant in 
this case must be provided with VCAA notice which describes 
the evidence necessary to substantiate a claim for cause of 
death based upon each of the six theories of entitlement 
issued in the October 2006 Statement of the Case.  

The Board certainly notes that the appellant's November 2006 
Substantive Appeal only, again, addresses a claim for DIC 
under 38 U.S.C.A. § 1151, which has already been denied by 
the Board in a final decision issued in March 2006.  
Otherwise, that Substantive Appeal only mentions herbicides 
in passing, and certainly does not mention any of the other 
multiple theories of entitlement under a cause of death claim 
included in the October 2006 Statement of the Case.  However, 
she checked Block 9A indicating her intent to appeal all 
issues listed on the Statement of the Case, and although the 
Board strongly considered attempting to dispose of this 
procedural defect on the basis of a harmless error analysis, 
this case has already been the subject of a Joint Motion for 
Remand, so procedural irregularities must be addressed prior 
to any final appellate decision.  

Additionally, and certainly subsequent to the Board's 
March 2006 remand and the RO's October 2006 Statement of the 
Case, the US Court of Appeals for Veterans Claims (Court) 
issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) which created yet another VCAA specificity requirement 
in all claims for service connection for the cause of the 
veteran's death.  In that case, the Court held that notice 
under 38 U.S.C.A. § 5103(a) must include a statement of 
conditions, if any, for which a veteran was service connected 
at the time of his death and an explanation of the evidence 
and information required to substantiate a claim for service 
connection for the cause of the veteran's death based on such 
service connected disability, and an explanation of the 
evidence and information required to substantiate a claim 
based on any condition not yet service connected which might 
substantiate the underlying claim for service connection for 
the cause of the veteran's death.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The appellant must be provided 
another VCAA notice which includes a 
recitation of the evidence necessary to 
substantiate a claim for service 
connection for the cause of the veteran's 
death based upon the multiple theories 
included in the October 2006 Statement of 
the Case.  

This should include a general discussion 
of the evidence necessary to substantiate 
a claim that the veteran's death from 
heart attack (and/or congestive heart 
failure) was causally related to his 
exposure to herbicide agents from his 
documented service in the Republic of 
Vietnam, his exposure to ionizing 
radiation during service, and service-
connected bilateral hearing loss.  

Because claims for disability and death 
attributable to tobacco use initiated 
after July 1998, including the claim on 
appeal, are barred as a matter of law 
under 38 U.S.C.A. § 1103 (2007), it is 
difficult to identify the evidence 
necessary to substantiate this claim, 
other than to advise the appellant of the 
existence of this law, and to explain to 
her that the evidence necessary to 
substantiate such claim would be evidence 
both showing a causal connection from 
tobacco use and/or nicotine dependence in 
military service to the veteran's death, 
and evidence supporting a conclusion that 
this statute is inapplicable to her 
appeal.  

To substantiate a claim for service 
connection for cause of death 
attributable to heart disease associated 
with the regulations specific to former 
prisoners of war, the appellant must be 
advised of the provisions 38 C.F.R. 
§ 3.307(a)(5) and § 3.309(c).  In this 
regard, the evidence necessary to 
substantiate a claim would be evidence 
revealing that the veteran was in fact a 
prisoner of war of a foreign government 
who was detained or interned for not less 
than 30 days.  

To substantiate a claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the 
appellant must be advised that the 
evidence necessary to substantiate her 
claim would be evidence establishing that 
the veteran had been in receipt of a 
100 percent disability rating which 
lasted for 10 or more years immediately 
preceding his death.  

Additionally, because the veteran is 
shown to have died as a result of a heart 
attack likely attributable to congestive 
heart failure, the fact that the 
veteran's claim for service connection 
for heart disease was denied in a final 
rating decision issued prior to his death 
in August 1998, does not result in a 
requirement for the appellant to submit 
new and material evidence sufficient to 
reopen that prior final denial; that 
denial was final to the veteran, but this 
finality does not attach to a cause of 
death claim based on the same theory 
first raised by a surviving spouse.  The 
August 1998 rating decision which denied 
service connection for the cause of death 
for congestive heart failure was 
essentially based on a tobacco use and/or 
nicotine dependence theory, but it is 
noted that such theory is barred as a 
matter of law.  Accordingly, the evidence 
necessary to substantiate a claim for 
service connection for heart disease 
leading to death, would be competent 
medical evidence establishing that heart 
disease was incurred or aggravated during 
active military service, or is otherwise 
attributable to some incident, injury or 
disease of service, or was secondary to 
or significantly aggravated by some other 
service-connected disability, or that 
heart disease actually manifested to a 
compensable degree within one year after 
the veteran was separated from service.  

With respect to the recent case of 
Hupp v. Nicholson, supra, it appears that 
the appellant must be advised that the 
veteran was in receipt of a grant of 
service connection for bilateral hearing 
loss with a 40 percent evaluation 
effective from 1979.  The evidence 
necessary to substantiate a claim for 
service connection for cause of death 
would be evidence tending to substantiate 
a claim that the veteran's death from 
congestive heart failure was somehow 
causally related to his longstanding 
bilateral hearing loss.  Because the sole 
cause of death listed is a heart attack 
likely attributable to congestive heart 
failure, there is a degree of overlap in 
applying Hupp with notice previously 
described above.  That would be notice of 
the evidence and information required to 
substantiate a claim for cause of death 
to a condition not yet service connected, 
namely heart disease, which has been 
described above.  

With respect to herbicides, because 
congestive heart failure is not one of 
the diseases subject to presumptive 
service connection as attributable to 
exposure to herbicide agents from Vietnam 
service, the evidence necessary to 
substantiate a claim for cause of death 
would be direct scientific and/or 
clinical evidence which demonstrated a 
causal connection either in general 
terms, or (much better) specifically for 
the veteran himself, between exposure to 
herbicide agents during service and the 
remote onset of heart disease leading to 
the veteran's death.  This could be 
provided by the submission of recognized 
medical journals or epidemiological 
studies, or better yet by a competent 
clinical opinion by a physician 
experienced with herbicide agents and/or 
heart disease who, after review of the 
clinical evidence on file, was able to 
render a favorable clinical opinion that 
the veteran's death from heart disease 
was in fact caused or substantially 
contributed to by the veteran's presumed 
exposure to herbicide agents during 
service in Vietnam.  

With respect to a claim for cause of 
death based upon exposure to ionizing 
radiation, the appellant should be 
advised that the list of diseases 
presumed attributable to radiation 
exposed veterans generally includes 
leukemia and cancers, and does not 
include congestive heart failure, so the 
evidence necessary to substantiate a 
claim would have to include; first, 
evidence that the veteran was actually 
exposed to ionizing radiation during 
service, and second, competent clinical 
evidence establishing a causal connection 
between exposure to ionizing radiation, 
and the remote onset of congestive heart 
failure by the veteran leading to his 
death.  

The Board would point out that a good 
deal of the information included in the 
October 2006 Statement of the Case would 
likely be useful in fashioning a 
comprehensive VCAA notice letter to the 
appellant.  

This VCAA notice letter should also 
include standard language with respect to 
effective dates, and with respect to VA's 
duty to assist the appellant in the 
collection of any evidence which she 
might reasonably identify by proper 
completion of medical release forms, or 
which is in the possession of any Federal 
agency if she properly notifies VA of its 
existence.  Both the appellant and her 
representative must be provided with this 
VCAA notice, and with an appropriate 
period of time in which to respond.  

2.  After providing the appellant and 
representative with comprehensive VCAA 
notice on multiple theories of 
entitlement to service connection for 
cause of death, the RO should follow up 
to assist in the collection of any 
evidence which the appellant might 
reasonably identify or any other 
developmental action indicated in any 
response received by her or the 
representative.  

3.  After completion of this development, 
the RO should again consider the claim, 
and if any decision is not to the veteran 
and representative's satisfaction, they 
must again be provided with a 
Supplemental Statement of the Case which 
includes a discussion of VCAA compliance 
and the issues raised in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The appellant 
need to nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



